  Case 2:17-cr-00082-KJM Document 139 Filed 03/29/21 Page 1 of 1


                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:17CR00082-KJM-02

                 Plaintiff,

       v.                                    ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
JOHN ANTHONY AYON,

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release JOHN ANTHONY AYON;

Case No. 2:17CR00082-KJM-02, from custody for the following reasons:

      __ Release on Personal Recognizance
      __ Bail Posted in the Sum of $

                              __   Unsecured Appearance Bond

                              __   Appearance Bond with 10% Deposit

                              __   Appearance Bond with Surety

                              __   Corporate Surety Bail Bond

       __X (Other): Time Served.


Issued at Sacramento, California on       3/29/21     ____      , at _10:35 a.m.
